Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued  examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 25, 2021 has been entered.
Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of  35 U.S.C. 112(a): 

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b): 
	(B) CONCLUSION.—The specification shall conclude with one or more claims particularly 
	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention. 

	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

	The specification shall conclude with one or more claims particularly pointing out and distinctly 
	claiming the subject matter which the applicant regards as his invention.
Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claim 1, the original disclosure does not disclose “in response to determining the vehicle is both rented and an authorized user has rented the vehicle utilizing a car-sharing community limiting participation to a set of a plurality of users sharing common usage scenarios of the vehicle.”  Paragraph [0053] of Applicant’s disclosure provides that “[t]he community may be closed to limit participation of users from different communities, or for other reasons (e.g. exclusivity, to meet driver demand, shared destinations for daily commuting--such as close to work and home locations, meet a local workplace demand--such as pool-car usage at a common employer, etc.).”  However, Applicant’s disclosure does not disclose that the communities limit participation “in response to determining the vehicle is both rented and an authorized user has rented the vehicle utilizing a car-sharing community.”  Therefore this limitation is new matter.
Claims 3 and 6-10 inherit the deficiencies of claim 1 without providing sufficient remedial language and thus are also rejected.
Claims 1, 3, and 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 recites the limitation "wherein the server is not in the vicinity of the vehicle" in line 8.  The term “vicinity” in claim 1 is a relative term which renders the claim indefinite.  The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 3 and 6-10 inherit the deficiencies of claim 1 without providing sufficient remedial language and thus are also rejected.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 10-18 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann (US Patent Application Publication No. 20060259353) in view of Iyer (US Patent No. 9,194,710) and Holland (US Patent Application Publication No. 20120066301).
	Regarding Claim 1, Gutmann teaches a server comprising:  a transceiver configured to communicate data with a remote vehicle computer system and a car-reservation system (Gutmann ¶51, “communicates the identifying information to the central reservation system which, in return, prompts the system to allow access to a reserved vehicle from the pool of vehicles available for hire in response to a positive verification of the user identity and his reservation status” (the main system is the transceiver as it communicates with both the remote vehicle computer mounted inside the vehicle along with central reservation system acting as the car reservation system). ¶55 provides the remote vehicle computer system explained as the in-vehicle computer “each vehicle available for hire includes an in-vehicle computer and a card reader that communicates with the in-vehicle computer. The card reader may be in the vicinity of its associated vehicle (when the vehicle is parked in an assigned parking space) or may be within the vehicle itself”. ¶56 also presents how a computer mounted to the dashboard of vehicle is used); and
a processor configured to utilize the data output a car-sharing social-graph, the car-sharing social-graph including graphical output a vehicle for sharing, a vehicle-location, a user-location, and a potential parking-spot for sharing the vehicle (Gutmann teaches a processor configured to utilize the data to output a vehicle for sharing, a vehicle-location, a user-location and a potential parking spot for sharing the vehicle, wherein the processor is further configured to remotely unlock the vehicle utilizing vehicle control data and determining the vehicle is rented and an authorized user has rented the vehicle utilizing a car-sharing community. See Gutmann ¶47, teaches starting point for the user (user location), collection and return point, (vehicle location and potential parking spot), a vehicle designated for the entity (a vehicle for sharing). In regards to unlocking the vehicle based on the user being authorized to use the vehicle, ¶55 mentions “If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle during the applicable reservation time (through communication with the in-vehicle computer), the card reader allows an access module to unlock the vehicle's doors. While the card reader may obtain such reservation information from the central reservation system through the computer found within its particular vehicle which may in turn communicate with the central reservation system, this card reader also may communicate with the central reservation system directly”, which mentions that the user has a card, and when card approaches card reader of vehicle, it communicates with the server to verify if this user has reservation rights for the vehicle), and
	utilizing vehicle control data and in response to determining the vehicle is both rented and an authorized user has rented the vehicle utilizing a car-sharing community limiting participation to a set of a plurality of users sharing common usage scenarios of the vehicle (Gutmann ¶52 “the individual is an authorized car pool individual of an entity that has hired vehicle 407 for the duration of the specified time period, in this example 7 a.m. to 8 p.m … This individual may subreserve the vehicle during these time periods and coordinate with his like group members to car pool to the entity's designated common 
	While Gutmann discloses outputting at a remote, mobile phone a vehicle for sharing, a vehicle-location, a user-location and a potential parking spot for sharing the vehicle (Gutmann ¶52 discloses the user using phone to contact central reservation system), Gutmann does not explicitly disclose a processor configured to utilize the data to output a car-sharing social-graph, the car-sharing social-graph including graphical output depicting a vehicle for sharing, a vehicle-location, a user-location, and a potential parking-spot for sharing the vehicle on a social graph depicting such data.
	However, Iyer discloses a social graph of a vehicle for sharing, a vehicle-location, a user location, and a potential parking spot for sharing the vehicle (Iyer Col. 5 lines 65-67 and Col. 6 lines 1-18 “A representation of the position (graphical output) of the motor vehicle (vehicle location) relative to the mobile device (user location) may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann by including “[…] output a car-sharing social-graph, the car- sharing social-graph including graphical output […]” as taught by Iyer to include the above features in the invention of Gutmann. One would be motivated to modify Gutmann with the teachings of Iyer since “when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” (Iyer; Col. 6 lines 15-18).
wherein the processor is further configured to remotely unlock the vehicle via a signal from the server, wherein the server is not in the vicinity of the vehicle (Holland ¶14 “The vehicle 12 includes on-board telematics 14 that receive diagnostic and other information from various systems on the vehicle 12 and transmit that information to an OnStar.TM. server 16, or service center, using a cellular network including cell towers 18 … the user of the vehicle 12 can contact the OnStar.TM. server 16 by telephone to provide commands to the on-board telematics 14 to cause the vehicle 12 to perform some operation, such as unlocking the vehicle doors,” ¶6 “OnStar.TM. also offers a number of other features, including … remote door unlock”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of remotely unlocking the vehicle via a signal from the server, wherein the server is not in the vicinity of the vehicle as taught in Holland with the shared vehicle transportation system of Gutmann to enable the user “to have more information about his or her vehicle and provide certain vehicle functions remotely” (Holland ¶6) and “easy communication with the vehicle” (Holland ¶18).
	Regarding Claim 3, Gutmann in view of Iyer and Holland teach the limitations of claim 1 as discussed above.  Gutmann further teaches wherein the data includes local data including information about the car-sharing community (Gutmann Fig. 4A-4D and ¶52, provide local information about the car sharing community as it shows availabilities of the vehicles and schedule for vehicles for their collection and returns),
	wherein the local data includes at least road information or event information (Gutmann ¶66 “At the central reservation center, the current positions of the vehicles of the pool of vehicles can then be indicated, for example on a map.”  A map includes road information).
Claim 6, Gutmann in view of Iyer and Holland teach the limitations of claim 1 as discussed above.  Gutmann further teaches wherein the data includes vehicle data indicating information about the vehicle (Gutmann; ¶58, “the central reservation system can inform the subscriber about availability of vehicles at specific collection and return points” (the information presented in regards to a vehicle is the availability and the pick up and drop off points for those vehicles)).
	Regarding Claim 10, Gutmann in view of Iyer and Holland teach the limitations of claim 1 as discussed above.  Gutmann does not explicitly teach, however Iyer teaches wherein the social-graph includes a graphical display depicting a relationship between the vehicle and one or more users within a car-sharing community (Iyer; Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position of the motor vehicle relative to the mobile device (representation is a graph that shows the vehicle’s location based on GPS and location of user) may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to know when user is away from the position of the vehicle. Also shows “For example, when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” so when the user doesn’t recall where the vehicle is parked the representation/display on device will show the location of the parked vehicle). The motivation to combine Gutmann in view of Iyer is discussed in claim 1 above and incorporated herein.

	Regarding Claim 11, Gutmann teaches a vehicle computer system, comprising:  a transceiver configured to communicate data with a remote server including vehicle data, vehicle reservation data, and […] from the remote server related to the vehicle and the vehicle reservation (Gutmann ¶51, “communicates the identifying information to the central reservation system which, in return, prompts the system to allow access to a reserved vehicle from the pool of vehicles available for hire in response 
	a processor configured to utilize the data to authenticate a user and a vehicle after authenticating the vehicle reservation (Gutmann ¶47, teaches starting point for the user (user location), collection and return point, (vehicle location and potential parking spot), a vehicle designated for the entity (a vehicle for sharing). ¶55 mentions “If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle during the applicable reservation time (through communication with the in-vehicle computer), the card reader allows an access module to unlock the vehicle's doors. While the card reader may obtain such reservation information from the central reservation system through the computer found within its particular vehicle which may in turn communicate with the central reservation system, this card reader also may communicate with the central reservation system directly”, which mentions that the user has a card, and when card approaches card reader of vehicle, it communicates with the server to verify if this user has reservation rights for the vehicle).
	Gutmann does not explicitly teach, however Iyer teaches […] social-graph data […]; and a display configured to output the social graph data (Iyer Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position of the motor vehicle (social graph data as it’s a representation displayed for location of the vehicle via GPS) relative to the mobile device may be provided based on the first GPS 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann by including “[…] social-graph data […], a display configured to output the social graph data” as taught by Iyer to include the above features in the invention of Gutmann. One would be motivated to modify Gutmann with the teachings of Iyer since “when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” (Iyer; Col. 6 lines 15-18).
	Gutmann does not explicitly teach, however Holland teaches unlock the vehicle in response to a signal received directly from an off-board server authenticating the user (Holland ¶14 “the user of the vehicle 12 can contact the OnStar.TM. server 16 by telephone to provide commands to the on-board telematics 14 to cause the vehicle 12 to perform some operation, such as unlocking the vehicle doors,” ¶6 “OnStar.TM. also offers a number of other features, including … remote door unlock,” ¶4 “The particular network goes through a validation process, typically by sending a message to the email 
	It would have been obvious to a person having ordinary skill in the art to include in the shared vehicle transportation system of Gutmann the process of unlocking the vehicle in response to a signal received directly from an off-board server as taught in Holland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a shared vehicle transportation system where the vehicle is unlocked in response to a signal received directly from an off-board server.
	Regarding Claim 12, Gutmann teaches and Iyer teach the limitations of claim 11 as discussed above.  Gutmann further teaches the data further includes user data indicating information about a user within a car-sharing community (Gutmann; ¶7, “a system to verify user identify and reservation status, wherein the system receives identifying information from a potential user” (data about the user is received to identify information from a potential user)).
	Regarding Claim 13, Gutmann teaches a method for car sharing, comprising:  communicating data from an off-board server to a remote vehicle computer system and a car-reservation system (Gutmann; ¶51, “communicates the identifying information to the central reservation system which, in return, prompts the system to allow access to a reserved vehicle from the pool of vehicles available for hire in response to a positive verification of the user identity and his reservation status” (the main system is the off-board server as it communicates with both the remote vehicle computer mounted inside the vehicle along with central reservation system acting as the car reservation system). ¶55 provides the remote vehicle computer system explained as the in-vehicle computer “each vehicle 
	depicting a vehicle for sharing, a vehicle-location, a user-location, and a potential parking- spot for sharing the vehicle (Gutmann ¶44 presents vehicle for sharing, at one or more locations which will cover a vehicle location. Vehicle location and potential parking spot is provided in ¶8 as it states “collection point is a collection and return point from which the hired vehicles are issued and returned” the parking location is simply where the user receives the vehicle, they're to return the vehicle to its base home location).
	Gutmann does not explicitly teach, however Holland teaches communicating data from an off-board server to a remote vehicle computer system (Holland ¶14 “the user of the vehicle 12 can contact the OnStar.TM. server 16 by telephone to provide commands to the on-board telematics 14 to cause the vehicle 12 to perform some operation,” ¶17 “the participant 20 would contact the vehicle 12 directly through the social network server 22”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of communicating data from an off-board server to a remote vehicle computer system as taught in Holland with the shared vehicle transportation system of Gutmann to cause the vehicle 12 to perform some operation (Holland ¶14).	
	Gutmann does not explicitly teach, however Iyer teaches outputting at a remote mobile phone a car-sharing social-graph, the car-sharing social-graph including graphical output (Iyer Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position of the motor vehicle (social graph data as it’s a representation displayed for location of the vehicle via GPS) relative to the mobile device may be provided based on the first GPS signal and the third GPS signal” uses GPS position of user and vehicle to 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann by including “outputting at a remote, mobile phone a car-sharing social-graph, the car-sharing social-graph including graphical output, […]” as taught by Iyer to include the above features in the invention of Gutmann. One would be motivated to modify Gutmann with the teachings of Iyer since “when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” (Iyer; Col. 6 lines 15-18).
	Gutmann teaches remotely unlocking a vehicle displayed on the […] in response to authenticating a user participating in a community (Gutmann; In regards to unlocking the vehicle based on the user being authorized to use the vehicle, ¶55 mentions “If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle during the applicable reservation time (through communication with the in-vehicle computer), the card reader allows an access module to unlock the vehicle's doors. While the card reader may obtain such reservation information from the central reservation system through the computer found within its particular vehicle which may in turn communicate with the central reservation system, this card reader also may communicate with the central reservation system directly”, which mentions that the user has a card, and when card approaches card reader of vehicle, it communicates with the server to verify if this user has reservation rights for the vehicle).
	Gutmann does not explicitly teach, however Iyer teaches […] social graph […] (Iyer; Col. 5 lines 65-67 and Col. 6 lines 1-18, “A representation of the position (graphical output) of the motor vehicle 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann by including “[…] social graph […]” as taught by Iyer to include the above features in the invention of Gutmann. One would be motivated to modify Gutmann with the teachings of Iyer since “when the user returns to the airport from a week-long vacation in a foreign country, the mobile device may display a representation of the user's motor vehicle” (Iyer; Col. 6 lines 15-18).
	Gutmann does not explicitly teach, however Holland teaches wherein the remotely unlocking is in response to a signal received at the vehicle directly from the off-board server (Holland ¶14 “the user of the vehicle 12 can contact the OnStar.TM. server 16 by telephone to provide commands to the on-board telematics 14 to cause the vehicle 12 to perform some operation, such as unlocking the vehicle 
doors,” ¶6 “OnStar.TM. also offers a number of other features, including … remote door unlock,” ¶4 “The particular network goes through a validation process, typically by sending a message to the email address entered by the user to verify that it is authentic. Once the particular user is verified and creates a profile on the network, that user can now gain access to the particular features provided by the network”).
	It would have been obvious to a person having ordinary skill in the art to include in the shared vehicle transportation system of Gutmann the process of remotely unlocking the vehicle in response to a signal received directly from the off-board server as taught in Holland since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the 
	Regarding Claim 14, Gutmann in view of Iyer and Holland teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes user data indicating information about a user within a car-sharing community (Gutmann ¶7, “a system to verify user identify and reservation status, wherein the system receives identifying information from a potential user” (data about the user is received to identify information from a potential user)).
	Regarding Claim 15, Gutmann in view of Iyer and Holland teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes local data including information about the car-sharing community (Gutmann Fig. 4A-4D and ¶52, provide local information about the car sharing community as it shows availabilities of the vehicles and schedule for vehicles for their collection and returns).
	Regarding Claim 16, Gutmann in view of Iyer and Holland teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes vehicle-access control data indicating information about the availability of the vehicle (Gutmann Fig. 4A-4D provide information to when vehicles used in car sharing community will be available. ¶52, “The depicted schedule shows vehicle availability for a collection and return point that has two vehicles that are reserved for entity use during the hours of 7 a.m. and 7 p.m” again pointing out that the schedule provides the availability and also provides the return point for reserved vehicles).
	Regarding Claim 17, Gutmann in view of Iyer and Holland teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the method further includes utilizing vehicle-access control data to authenticate a potential user of the vehicle (Gutmann; ¶55 states “Each subscriber of the service is issued a personalized identification card. Access to a reserved vehicle can be achieved by placing the individual's personalized identification card near a particular vehicle's card 
	Regarding Claim 18, Gutmann in view of Iyer and Holland teach the limitations of claim 13 as discussed above.  Gutmann further teaches wherein the data includes vehicle data indicating information about a vehicle (Gutmann; ¶58, “the central reservation system can inform the subscriber about availability of vehicles at specific collection and return points” (the information presented in regards to a vehicle is the availability and the pick up and drop off points for those vehicles)).
	Regarding Claim 22, Gutmann in view of Iyer and Holland teach the limitations of claim 11 as discussed above.  Gutmann further teaches wherein a vehicle door is unlocked remotely in response to data sent from a server (Gutmann ¶55 mentions “If the vehicle's card reader identifies the individual's personalized identification card as matching that of an individual that is authorized to retrieve the vehicle during the applicable reservation time (through communication with the in-vehicle computer), the card reader allows an access module to unlock the vehicle's doors. While the card reader may obtain such reservation information from the central reservation system through the computer found within its particular vehicle which may in turn communicate with the central reservation system, this card reader also may communicate with the central reservation system directly”, which mentions that the user has a card, and when card approaches card reader of vehicle, it communicates with the server to verify if this user has reservation rights for the vehicle).
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, and Behr (WIPO No. 2016040888 A1).
	Regarding Claim 7, Gutmann in view of Iyer and Holland teach the limitations of claim 1 as discussed above.  Gutmann further teaches […] a recommendation for a vehicle drop-off location 
	Gutmann does not explicitly teach, however Behr teaches wherein the social-graph outputs […] (Behr ¶16-¶18, “The customer user interface may present the user with a map for selecting a drop off location, or a text box for entering an address, or combinations thereof” (customer inputs an address, and then based off that address put in, the system determines the most appropriate agent and most appropriate parking location to pick up or store vehicle and it's ’resented on a map through the user interface)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann in view of Iyer and Holland by including the social-graph outputs […]” as taught by Behr to include the above features in the invention of Gutmann in view of Iyer and Holland. One would be motivated to modify Gutmann in view of Iyer and Holland with the teachings of Behr since “a map is presented to show user where vehicle can be dropped off” (Behr ¶16).
	Regarding Claim 19, Gutmann in view of Iyer and Holland teach the limitations of claim 13 as discussed above.  Gutmann further teaches […] a recommendation for a vehicle drop-off location (Gutmann ¶8 states that the drop-off or return point is for the vehicle to be returned back to the location it is picked-up or collected from).
	Gutmann does not explicitly teach, however Behr teaches wherein the social-graph outputs […] (Behr ¶16-¶18, “The customer user interface may present the user with a map for selecting a drop off location, or a text box for entering an address, or combinations thereof” (customer inputs an address, and then based off that address put in, the system determines the most appropriate agent and most appropriate parking location to pick up or store vehicle and it's ’resented on a map through the user interface)).
.
Claims 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, and Beaurepaire (US Patent Application Publication No. 20160189098).
	Regarding Claim 8, Gutmann in view of Iyer and Holland teach the limitations of claim 1 as discussed above.  Gutmann does not explicitly teach, however Beaurepaire teaches wherein the processor is further configured to utilize a cost-optimizer to update and identify a non-active node (Beaurepaire ¶80 states “the configuration platform 109 may cause cost optimization of a shared vehicle or a rental vehicle used for accepting and storing the delivery. When a vehicle is optimized for cost, the vehicle is required for storing delivery for as short time period as possible. In such cases the location of the vehicle would be potentially closer to the user's current location, or along the user's upcoming route” (cost optimization is performed for delivery using a shared vehicle, the non-active node is the user, as it states the vehicle would be potentially closer to the user's current location). Further states "optimization of location may also take in to account the delivery company's usual delivery route and match the route to the potential route of the user's vehicle and/or friend's vehicle and/or shared vehicle and/or rental vehicle" (as the optimization takes account of the delivery it serves as an update as it examines the route to match with a potential route of the user’s vehicle)).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the process of Gutmann in view of Iyer and Holland by including “the processor is further configured to utilize a cost-optimizer to update and identify a non-active node” as taught by Beaurepaire to include the above features in the invention of Gutmann in view of Iyer and Holland. One 
	Regarding Claim 9, Gutmann in view of Iyer, Holland, and Beaurepaire teach the limitations of claim 8 as discussed above.  Gutmann does not explicitly teach, however Beaurepaire teaches wherein the non-active node is a user of the car-sharing community (Beaurepaire, as mentioned in ¶80 the non-active node is a user. ¶86 further identifies the user of a car sharing community as it states the user having a subscription with the car sharing service “the identification of the user 809, the identification of the user's 809 subscription with the car sharing service”). The motivation to combine Gutmann in view of Iyer and Holland further in view of Beaurepaire is discussed in claim 8 above and incorporated herein.
	Regarding Claim 20, Gutmann in view of Iyer and Holland teach the limitations of claim 13 as discussed above.  Gutmann does not explicitly teach, however Beaurepaire teaches wherein the method further includes utilizing a cost-optimizer to update and identify a non-active node (Beaurepaire ¶80 states “the configuration platform 109 may cause cost optimization of a shared vehicle or a rental vehicle used for accepting and storing the delivery. When a vehicle is optimized for cost, the vehicle is required for storing delivery for as short time period as possible. In such cases the location of the vehicle would be potentially closer to the user's current location, or along the user's upcoming route” (cost optimization is performed for delivery using a shared vehicle, the non-active node is the user, as it states the vehicle would be potentially closer to the user's current location). Further states "optimization of location may also take in to account the delivery company's usual delivery route and match the route to the potential route of the user's vehicle and/or friend's vehicle and/or shared vehicle and/or rental vehicle" (as the optimization takes account of the delivery it serves as an update as it examines the route to match with a potential route of the user’s vehicle)).
.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, and Khunger (US Patent Application Publication No. 20110145089).
	Gutmann in view of Iyer and Holland teach the limitations of claim 1 as discussed above.  Gutmann does not explicitly teach, however Khunger teaches wherein the server is further configured to send an alert notifying an owner of the vehicle of a potential user of the vehicle utilizing at least a cost-optimizer configured to utilize user data and local data to identify the potential user (Khunger ¶34 “a rider is identified whose preferences most closely match those of the driver. In this case, the rider compatible with a particular driver can automatically be identified. For instance, the rider can be chosen based on trip preferences, geographical location, monetary offer, and/or destination. Or in other words, the rider nearest the driver, travelling to a destination nearest the driver, or the rider offering the most money for the trip can be identified using computer resources,” ¶35 “the selected rider is presented to the driver. Whether selected manually or automatically, the driver is alerted that either a rider has selected his trip or that one or more riders have been selected as having preferences closely matching the drivers”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of sending an alert notifying the driver of a potential user of the vehicle identified using user data and local data as taught in Khunger with the shared vehicle .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Gutmann in view of Iyer, Holland, and Lee (US Patent Application Publication No. 20170228945).
	Gutmann in view of Iyer and Holland teach the limitations of claim 11 as discussed above.  Gutmann does not explicitly teach, however Lee teaches wherein a vehicle door is unlocked in response to a vehicle state showing the vehicle is returned (Lee ¶54, shows vehicle being rented and when returned to the lot it can stay unlocked while in the lot).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to include “wherein a vehicle door is locked in response to a vehicle state showing the vehicle is returned” as taught by Lee in the system of Gutmann in view of Iyer and Holland, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant’s arguments filed January 25, 2021 regarding the 35 U.S.C. 101 and 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 and 35 U.S.C. 112(b) rejections have been withdrawn.
Applicant’s arguments with respect to the prior art rejections have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628